Citation Nr: 0503238	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had recognized guerilla service on May 10, 1943, 
and from August 1943 to March 1946.  He had active military 
service in the Philippine Scouts from June 1946 to April 
1947.

In a September 2000 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, the RO reopened and denied the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis.  The veteran appealed this decision 
to the Board.  In March 2003, the Board reopened the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis on the basis that new and material 
evidence had been submitted.  In October 2003, the Board 
remanded the underlying claim for service connection to the 
RO in compliance with due process requirements.   


FINDING OF FACT

Pulmonary tuberculosis was not manifested during the 
veteran's active duty service or to a compensable degree 
within three years following his discharge from service; nor 
is it otherwise related to service.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371, 
3.374 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding service 
connection for pulmonary tuberculosis in May 2001.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2001 letter, as well as the January 2004 
statement of the case and August 2004 supplemental statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the May 2001 letter implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private medical records identified by the 
appellant.  In this regard, there is evidence showing that 
the veteran was treated by a private physician during his 
period of recognized service in 1946, but attempts to obtain 
these records were unsuccessful.  The veteran indicated in 
September 2001 that he could not remember the address of the 
private physician and attempts by VA to get his address by 
independent means was not successful.  In addition, the 
record shows that the RO scheduled the veteran for VA 
examination in June 2003 and July 2003, but the veteran did 
not report to these examinations.  The veteran later 
requested that he be rescheduled for another examination and 
explained that he had lost the notice regarding the 2003 
examinations.  Thereafter, the RO rescheduled the veteran for 
a VA examination in June 2004 and provided him with notice of 
the examination.  Unfortunately, for reasons unknown, the 
veteran failed to report to this examination.  Accordingly, 
VA must make a decision based on the evidence of record.  See 
38 C.F.R. § 3.655.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

Service medical records include a March 1946 
enlistment/discharge record noting that the veteran had 
tuberculosis, pulmonary, minimal, treated by Dr. Soriano, 
from 1945 to 1946.  This record also notes that the veteran 
was anemic and pale at discharge.  

A June 1946 service medical entrance examination report shows 
that he had a normal clinical evaluation of the lungs and 
negative chest x-rays.  Service medical records further show 
that the veteran was treated for malaria from June 1946 to 
July 1946, and in December 1946.  Chest x-rays taken in 
December 1946 revealed bronchovascular markings, most marked 
on the right.  The veteran was diagnosed as having 
bronchopneumonia.  The March 1947 discharge examination 
report shows that the veteran had a normal clinical 
evaluation of the lungs and negative chest x-rays.

On file is a November 1972 affidavit from the veteran 
asserting that during his period of service as a recognized 
guerilla, he had consulted a physician in his town due to an 
afternoon fever and was told he had pulmonary tuberculosis.  

The record contains a February 1974 private examination 
report noting the veteran's history of malaria, but devoid of 
a history or diagnosis related to pulmonary tuberculosis.  
The veteran was diagnosed as having nervous breakdown due to 
malaria and general debility.

A private chest x-ray report in August 1986 shows an increase 
in pulmonary markings, more on the left, and contains an 
impression of non-specific bronchitis and atheromatous aorta. 

In a November 1999 "To Whom it May Concern Letter", Dr. 
Maria Caridad Ilar, M.D. stated that the veteran had been 
under her care since 1996 and was suffering from 
hypertension, hypercholesterolemia and bronchitis.   

In a June 2000 certification document from Carmelino M. 
Nunag, M.D., Dr. Nunag stated that he occasionally treated 
the veteran at his clinic for pulmonary tuberculosis.  He 
also stated the following:  "This ailment was incurred while 
in line of duty (service-connected sickness) and from that 
time Dr. Soriano is the attending physician from 1945 to 1946 
per enlistment record attached."  In October 2001, Dr. Nunag 
stated in writing that he had treated the veteran that day 
for "illnesses like PTB...".  He also stated in October 2001 
that medical records from 1971 to 1986 were no longer 
available and had been destroyed in an earthquake and flood 
as well as a volcano eruption.  He went on to note that 
nothing had been left except his recollection and memory. 

In July 2000, the RO received a Joint Affidavit from two 
"comrades-in-arms" with the veteran during World War II.  
They stated that they personally knew that the veteran 
"incurred a sickness of Pulmonary Tuberculosis" and "got 
sick of Malaria with malignant fever treated by Dr. Soriano 
from 1945 to 1946." 

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active tuberculosis may be presumed to be service connected 
if manifest to a degree of 10 percent or more within three 
years of service.  38 C.F.R. § 3.307.  For pulmonary 
tuberculosis shown by x-ray in active service, x- ray 
evidence alone may be adequate for a grant of direct service 
connection for pulmonary tuberculosis.  38 C.F.R. § 3.370.  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service (during the presumptive period), unless confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.

The Board finds in this case that a preponderance of the 
evidence is against the claim for service connection for 
pulmonary tuberculosis.  Although there is a notation on the 
veteran's March 1946 enlistment/separation record that he was 
treated for pulmonary tuberculosis, minimal, from 1945 to 
1946, by a private doctor, this evidence does not comply with 
the requirements for establishing service connection for such 
a disability, which requires x-ray findings.  See 38 C.F.R. 
§§ 3.370, 3.371, 3.374 (2004).  As previously noted, chest x-
rays taken at the veteran's discharge examination in March 
1947 were negative.  In addition, while service medical 
records show that the veteran was hospitalized for 
bronchopneumonia and contain x-ray evidence of 
bronchovascular markings, there are no x-ray findings of 
pulmonary tuberculosis in service.  

Furthermore, pulmonary tuberculosis may not be presumed to be 
service connected in this case because it was not manifested 
to a compensable degree within three years of the veteran's 
discharge from service.  The first postservice indication of 
pulmonary tuberculosis is not until Dr. Nunag's July 2000 
letter.  In this letter, Dr. Nunag noted that the veteran 
came to his clinic and that he occasionally treated him for 
pulmonary tuberculosis.  Dr. Nunag does not state when he 
began treating the veteran for tuberculosis, only that 
records were not available for the period from "1971 to 
1986."  Thus, it appears that he did not begin treating the 
veteran for many years after service.  

Moreover, there is no postservice evidence that meets the 
requirements of 38 C.F.R. § 3.374 to establish the disability 
for VA purposes.  That is, Dr. Nunag's assessment of 
pulmonary tuberculosis is not accompanied by clinical, x-ray 
or laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  Id.  
Such evidence is particularly essential in view of a private 
chest x-ray report in August 1986 that does not show 
pulmonary tuberculosis, but rather contains an impression of 
bronchitis.  In addition, private medical records dated in 
December 1974 and December 1999 does not include pulmonary 
tuberculosis as one of the veteran's diagnoses.  

Consideration has been given to the veteran's statements as 
well as the Joint Affidavit from his "comrades-in-arms" 
regarding their statements that he had pulmonary tuberculosis 
in 1946.  However, as laypersons, they are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, their assertions as to the presence 
and etiology of pulmonary tuberculosis are without probative 
value.

For the foregoing reasons, the Board finds that pulmonary 
tuberculosis was not present during service or manifested 
within three years after service; nor is such a disability 
otherwise related to service.  Accordingly, the Board 
concludes that pulmonary tuberculosis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable determination.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


